



Exhibit 10.23


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is entered into on June 1, 2018 (the
“Effective Date”) by and between Craig Williams, an independent consultant
(“Williams”) and Crimson Wine Group, Ltd., a Delaware corporation (the
“Company”).


Williams is engaged in the business of providing advice and consultation to the
wine industry. The Company now wishes to engage Williams’ services in the
capacity of an independent contractor, and in the manner provided in this
Agreement.


1.Services to be Provided. Williams will provide consulting services as
described in Exhibit A to this Agreement (the “Services”). Williams shall, at
all times, use his best efforts to perform the Services called for under this
Agreement.
2.Fees for Services. In consideration for Williams performing the Services to
the Company at a commitment of up to 6 business days per month and so long as
this Agreement remains in effect, the Company shall pay to Williams a monthly
retainer fee equal to $6,000 (the “Monthly Retainer”). The monthly retainer fee
is based upon an annual retainer equal to $72,000, however, the initial
consulting agreement period through December 31, 2018 would be a total retainer
of $42,000 (7 months x $6,000/month). The Company shall pay the Monthly Retainer
to Williams on or before the 10th day of the calendar month immediately
following the calendar month for which the Monthly Retainer is due. Williams
shall not be required to work more than 6 business days in any calendar month;
provided however, that the Company and Williams may agree for Williams to work
greater than 6 business days in a calendar month at an additional compensation
amount to be agreed to by the Company and Williams. If requested by the Company,
Williams shall submit invoices for the performance of the Services for any
calendar month detailing the number of days and/or hours worked for such month
and any other information reasonably requested by the Company.
3.Expenses. Except as expressly provided in this Agreement, Williams will be
responsible for all normal business expenses incurred by him in providing
Services under this Agreement. As required by various assignments, the Company
may authorize and reimburse extraordinary expenses, such as for required
out-of-area travel. Williams shall not incur any expenses on behalf of the
Company unless pre-approved. As a condition to receiving reimbursement for
pre-approved expenses, Williams shall be required to submit receipts evidencing
his expenditures to the Company in accordance with the Company’s normal
reimbursement practices and policies.
4.Term and Termination. This Agreement shall be for an initial period of seven
months, through December 31, 2018, and will automatically renew for successive
one-year periods unless terminated by either party as set out in this paragraph.
Either party may terminate this Agreement at any time upon with or without cause
written notice to the other. In the event of such termination, Williams shall
provide to the Company all work products completed through the termination date,
and the Company shall pay Williams any Retainer Fee due and unpaid for any full
or partial calendar months worked in performing Services prior to the notice of
termination.
5.Independent Contractor Status. Williams’ relationship with the Company will be
that of an independent contractor, and not that of an employee. Consistent with
an independent contractor relationship, the parties agree to each of the
following rights and responsibilities:
1.Method of Services. Williams shall be solely responsible for determining the
method, details, and means of performing the Services;









--------------------------------------------------------------------------------





2.No Authority to Contract. Neither Williams, nor any partner, agent or employee
of Williams, has authority to bind the Company to contracts or obligations
without the prior written authorization of the Company.
3.No Employee Benefits. Williams shall not be eligible for benefits offered by
the Company to its employees, including (but not limited to) pension, health,
vacation pay, sick pay, or other employee benefits.
4.Non-Exclusive Engagement. The Company shall not require Williams to devote his
full-time professional efforts to performing Services hereunder. Moreover,
Williams has the absolute right to perform services for others during the term
of this Agreement, subject to the terms of this Agreement.
5.Taxation of Fees. Williams shall have full responsibility for applicable
withholding taxes on all fees for Services, and for compliance with all
applicable labor and employment requirements with respect to Williams’s
self-employment, sole proprietorship, or other form of business organization,
and/or Williams’ partners, agents and employees.
6.Confidential Information.
1.Confidential Information. Williams acknowledges that, during his engagement
with the Company, he may have access to, and become acquainted with, various
trade secrets, inventions, innovations, processes, compilations of information,
and records owned or licensed by the Company and/or used by the Company in
connection with the operation of its business, and which have economic value for
the Company (“Confidential Information”). Williams agrees not to use or disclose
such Confidential Information, directly or indirectly, either during the term of
this Agreement or at any time thereafter, except as necessary in the course of
providing the Services anticipated under this Agreement. All files, records,
documents, specifications, information, letters, notes, and similar items
relating to the business of the Company, whether prepared by Williams or
otherwise coming into Williams’ possession, will remain the exclusive property
of the Company.
2.Exclusions. Confidential Information does not include any information that:
(i) was known to Williams prior to its disclosure hereunder by the Company;
(ii) was independently developed by Williams; (iii) is or becomes publicly known
through no wrongful act of Williams; (iv) has been rightfully received from a
third party whom Williams has reasonable grounds to believe is authorized to
make such disclosure without restriction; (v) has been approved for public
release by the Company; or (vi) would not qualify as an assignable invention
under California Labor Code §§ 2870-2872 if Williams were an employee of the
Company (the text of which is attached hereto as “Exhibit B”). Confidential
Information may be disclosed pursuant to applicable law, regulations or court
order, provided that Williams must provide prompt advance notice to the Company
if he receives any such court order, so that the Company may seek a protective
order or otherwise prevent such disclosure.
3.Return of Confidential Information. Upon the expiration or termination of this
Agreement, or whenever requested by the Company, Williams shall promptly, and in
no event more than five (5) days of being so requested by the Company, deliver
to the Company, or in the case of duplicate records he may properly destroy, all
Confidential Information in any tangible form that is within the possession or
control of Williams. Any Confidential Information that is not returned or
destroyed, including, without limitation, any Confidential Information
communicated verbally, shall remain subject to the confidentiality obligations
set forth in this Agreement.









--------------------------------------------------------------------------------





7.Non-Infringement. Williams warrants and covenants that all deliverables to the
Company are original, are not the work of subcontractors or third parties, and
do not infringe upon the rights of others.
8.Intellectual Property. Williams hereby agrees to assign, and hereby does
assign to the Company all of Williams’s rights, title, and interest in and to
any and all inventions, original works of authorship, trademarks, service marks,
trade names, trade dress, developments, concepts, improvements, or trade
secrets, whether or not patentable or registrable under copyright, trademark, or
similar laws, which Williams may solely or jointly conceive or develop or reduce
to practice, or cause to be conceived or developed or reduced to practice,
either in whole or in part, during the time of Williams’s services as an
independent contractor during the term of this Agreement which concern or are
related to any of the Services that are actually provided by Williams for the
Company, and would not be a considered an invention an employee is not permitted
to assign to an employer under California Labor Code §§ 2870-2872 if Williams
were an employee of the Company (hereinafter referred to as “Intellectual
Property”). Williams hereby confirms that the assignment of the Intellectual
Property to the Company includes the assignment to the Company of all rights to
sue for past, present and future causes of action concerning or related to the
Intellectual Property, including but not limited to third party infringement of
any of the Intellectual Property, and the right to retain any recovery for such
causes of action. Williams hereby confirms that this Agreement constitutes an
assignment of all rights, title, and interest in such original works of
authorship to the Company.
9.No Conflicts. Williams represents and warrants that he is not under any
pre-existing obligation in conflict or in any way inconsistent with the
provisions of this Agreement. Williams will not knowingly infringe upon any
copyright, patent, trade secret or other property right of any former client,
employer or third party in the performance of the Services required by this
Agreement. Nothing in this Paragraph 9 or this Agreement, however, shall
prohibit Williams from engaging in providing consulting services or being
employed by another person pursuant to and consistent with Paragraph 5.4 of this
Agreement.
10.No Solicitation of Employees. During the term of the Agreement and for a
period of 24 months following termination (for whatever reason), Consultant
shall not, on his own behalf or on behalf of any other person or entity,
directly or indirectly, solicit or encourage any person then an employee,
contractor or consultant of the Company to terminate their relationship with the
Company for the purpose of forming or joining another business.
11.    Indemnification. Williams hereby agrees to indemnify, defend, and hold
the Company, his affiliates, agents, employees, attorneys and representatives
(the “Company Indemnified Parties”), harmless from any and all liability,
claims, demands, causes of action, judgments, damages, and expenses (including
reasonable attorneys’ and experts’ fees and costs) which Company Indemnified
Parties may incur or become liable for as a result of claims by any person or
entity arising from or in connection with (a) breach of this Agreement by
Williams or (b) Williams’s performance of the Services.
Company hereby agrees to indemnify, defend, and hold the Consultant harmless
from any and all liability, claims, demands, causes of action, judgments,
damages, and expenses (including reasonable attorneys’ and experts’ fees and
costs) that constitute, or arise out of or in connection with any breach by
Company of its representations, warranties, agreements and covenants hereunder.
Notwithstanding the foregoing, neither Williams nor the Company shall be
obligated to defend or hold harmless any party in the event that such claims,
demands, causes of action, judgments, damages and,









--------------------------------------------------------------------------------





expenses arose out of the willful misconduct, gross negligence, or bad faith of
the party seeking the indemnification.
12.General Provisions.
1.Severability. If any provision of this Agreement, or any portion thereof, is
held to be invalid and unenforceable, then the invalid provision will be
stricken and the remainder of this Agreement will remain in full force and
effect.
2.Notices. All notices given to a party under this Agreement are to be in
writing and will be effective when presented in the case of personal delivery,
or after three (3) days if mailed by first class mail.
3. Counterparts. This Agreement may be signed in counterparts which, taken
together, will constitute a fully signed copy of this Agreement.
4.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
regard to the principles of conflict of laws.
5.Entire Agreement; Amendments. This Agreement embodies the entire understanding
between Williams and the Company in relation to the subject matter herein and
replaces all prior understandings, agreements or arrangements between the
parties with respect to this subject matter. The provisions of this Agreement
may only be amended or waived by a writing signed by both Williams and an
officer of the Company.
6.Waiver. The failure of a party to enforce rights under this contract will not
be deemed as a waiver of such rights.
7.Headings. Section headings are included for convenience only, and are not to
be considered part of this Agreement, or an accurate description of its
contents.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.


SIGNATURES:




“Company”


CRIMSON WINE GROUP, LTD.




/s/ Nicholas Quillé
 
“Consultant”


CRAIG WILLIAMS




/s/ Craig Williams
Nicholas Quillé
Chief Winemaking and Operating Officer
 
Craig Williams
 
 
 




















--------------------------------------------------------------------------------





EXHIBIT A


DESCRIPTION OF CONSULTING SERVICES






Williams’ Services shall generally include consulting in relation to:


•
Winemaking protocol: fermentation guidelines, aging- barrel selection, topping
regime and blending decisions, quality control- laboratory and cellar, bottling
and experimentation;

•
Viticulture: vineyard management/practices, vineyard development, soil
amendments, quality control;

•
Design and Logistics: winery layout and design, equipment recommendations;

•
Winery & Vineyard Acquisition Reviews: due diligence on vineyards, wineries and
facilities as requested; and

•
Related services as requested by the Company and within the Williams’ area of
expertise.














--------------------------------------------------------------------------------





CALIFORNIA LABOR CODE §§ 2870-2872




2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or him rights in an
invention to his or him employer shall not apply to an invention that the
employee developed entirely on his or him own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or


(2) Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.


2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee's inventions made
solely or jointly with others during the term of his or him employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.


2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or him
rights in any invention to his or him employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.











